{¶ 72} I respectfully dissent as to the majority's conclusion that a directed verdict was properly rendered here. In construing the evidence in a light most favorable to appellant, I cannot say that reasonable minds could come to but one conclusion. There was contradictory testimony as to whether the management staff were all in agreement that appellant had stolen the money. There were no written statements taken or notes made. No police reports were filed and the police were not even contacted. The ethics of the "boneyard practice" had been questioned; appellant specifically raised the question regarding the procedure with management initially. Because I cannot say that reasonable minds could come to but one conclusion, I would reverse and remand for further proceedings. *Page 1